In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00173-CR



         RACHEL LYNN HOWELL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the County Court at Law
               Rockwall County, Texas
             Trial Court No. CR14-1043




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
        Rachel Lynn Howell has filed a motion to dismiss this appeal.1 The motion was signed by

both Howell and her appellate counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2(a), we grant the

motion. See id.

        Accordingly, we dismiss this appeal.



                                                         Ralph K. Burgess
                                                         Justice

Date Submitted:           November 28, 2016
Date Decided:             November 29, 2016

Do Not Publish




1
 Originally appealed to the Fifth Court of Appeals in Dallas, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2